DAVIDSON, P. J.
Appellant was convicted of theft of property under the value of $50; his punishment being assessed at six months’ imprisonment in the county jail.
The record is before us without a statement of facts or bills of exception. The grounds of the motion for new trial cannot be considered, in the absence of the statement of facts and bills of exception. These grounds relate to the sufficiency of the evidence, and the further statement that one of the witnesses was permitted to testify to matters which are alleged to be erroneous, as well as to the argument of the county attorney. None of these matters being verified, they cannot be considered.
The judgment is affirmed.